Colt, J.
The instructions given by the learned judge were entirely accurate, and, upon the evidence reported, (which may not have been all that was before the jury,) were warranted by the facts, and all that the case required. No request was made that the jury should be instructed that the evidence was not sufficient to warrant a conviction. The weight of the evidence, from all the circumstances, was for the jury. If they erred in their verdict, (and there is nothing in the case to show that they lid,) the mistake cannot be corrected on this bill of exceptions.

Exceptions overruled.